Cranch, C. J.,
delivered the opinion of the Court.
The memorandum of the 23d of November, is signed by Daniel Brent only, and not by the defendant; it is therefore void as to the defendant, under the statute of frauds. It is not produced as an exhibit by either party. Mr. W. Brent testifies that the defendant agreed to pay for the proportion of the alleys; but no parol evidence can be admitted , to vary the contract under seal. That written contract recites a former verbal agreement, and so far as it recites it, and no further, is it evidence of such previous agreement. It cannot be exténded by parol evidence. The written agreement of the 27th of June, 1827, must be1 considered as the only contract of sale; and that says nothing of the alleys. I think, therefore, that the note must be considered as having been given, if not by misrepresentation, yet by mistake.
The ease of Pratt et al. v. Campbell, has decided that the purchaser by the square foot is not bound to pay for the proportion of the alleys, where there is no special agreement to that effect.
Decree accordingly.
Thruston, J., concurred.
Morsell, J,, gave no opinion.